                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SUZANNE STONE,
                                  10                                                        Case No. 17-cv-04832-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER GRANTING DEFENDANTS’
                                  12                                                        MOTION FOR SUMMARY
Northern District of California
 United States District Court




                                         UNITEDHEALTHCARE INSURANCE                         JUDGMENT
                                  13     COMPANY, et al.,
                                  14                    Defendants.

                                  15

                                  16                                          I. INTRODUCTION

                                  17          Plaintiff Suzanne Stone has a health care service plan (also known as a health maintenance

                                  18   organization, or HMO) provided as a benefit of her employment. The plan is funded by defendant

                                  19   UnitedHealthcare Insurance Company (“UHIC”) and administered by U.S. Behavioral Health

                                  20   Plan, California, which does business as “Optum.” In 2014, Stone’s daughter, G.S., suffered from

                                  21   severe anorexia nervosa and co-occurring psychiatric disorders, for which she first received care in

                                  22   an intensive day-treatment program at the University of California San Diego (UCSD). It was

                                  23   eventually determined that G.S. needed treatment at a residential facility. She was admitted to the

                                  24   Eating Recovery Center (ERC), in Denver Colorado, where she received treatment for just over

                                  25   two months, first in a residential treatment setting, and for the last approximately two weeks, in a

                                  26   lower level of treatment known as a “partial hospitalization program.”

                                  27          Optum refused to pay for G.S.’s treatment at ERC, contending Stone’s benefit plan does

                                  28   not cover services outside the state of California, except under circumstances not relevant here.
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 2 of 8




                                   1   Stone brought this action under the Employee Retirement Income Security Act of 1974 (ERISA),

                                   2   88 Stat. 829, as amended, 29 U.S.C. § 1001 et seq. to recover benefits, interest, costs, and attorney

                                   3   fees. The parties have presented cross-motions for summary judgment.1 Because the undisputed

                                   4   material facts do not show Optum had an obligation to pay for G.S.’s out-of-state treatment, its

                                   5   motion will be granted, and Stone’s cross-motion will be denied.

                                   6

                                   7                                            II. BACKGROUND

                                   8           In June of 2014, G.S. began treatment in an eating disorder day program at UCSD that

                                   9   provided her with mental health services five and one-half days per week.2 While in the program,

                                  10   G.S. required emergency room visits on occasion, including one instance where she was admitted

                                  11   to the hospital and fed through a naso-gastric tube. Beginning in July, G.S.’s treatment providers

                                  12   and her parents began considering sending her to a residential program, contingent on whether she
Northern District of California
 United States District Court




                                  13   continued to have set backs in treatment.

                                  14           On July 7th, Stone called Optum to ask about coverage for out-of-state eating disorder

                                  15   facilities. Optum told Stone that her plan did not cover out-of-state treatment other than

                                  16   emergency inpatient. Stone then said that a facility in Colorado offered “the Maudsley program,”

                                  17   and asserted that treatment model was not available at any California facility. Optum advised

                                  18   Stone to investigate further to determine if the Maudsley program was offered in-state. Stone

                                  19   called Optum again the next day, July 8th, asking about out-of-state benefits and was told, again,

                                  20   that her plan covered mental health services only in her state of residence.

                                  21
                                       1
                                  22    Stone did not separately move, but included a request for summary judgment in her opposition to
                                       Optum’s motion.
                                  23   2
                                         There apparently are five levels of care for patients with eating disorders. The highest level, for
                                  24   patients who need acute medical care, is inpatient hospital care. Residential treatment is the next
                                       level, where a patient obtains treatment in a residential setting that is not a hospital. Next is partial
                                  25   hospitalization, or PHP, where a patient obtains intensive treatment in a hospital or similar setting,
                                       and returns home at night. Then the next level is intensive outpatient, or IOP, where a patient
                                  26   receives less intensive care than at the PHP level, and returns home at night. Finally, there is
                                       standard outpatient care, where a patient sees a therapist on an occasional basis, such as weekly.
                                  27   See Kimberley D. v. United Healthcare Ins. Co., 2016 U.S. Dist. LEXIS 100406 at *14, n. 3.

                                  28
                                                                                                                     CASE NO.   17-cv-04832-RS
                                                                                           2
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 3 of 8




                                   1          On July 11th, Stone called Optum seeking a referral for inpatient care, and later that same

                                   2   day again called, asking if out-of-state intermediate coverage were possible. Stone informed

                                   3   Optum that UCSD recommended a facility in Colorado. Optum again advised that G.S. could only

                                   4   obtain care in California but that Stone could check with her employer to ask if there were any

                                   5   options outside of the Optum coverage.

                                   6          On July 16th, Stone called Optum again and said that she planned to have G.S. obtain

                                   7   treatment at a facility in Colorado. Optum told her again that she had an HMO and benefits would

                                   8   be provided only if care was received in California. Stone responded that this particular program

                                   9   was recommended and used the same modality as UCSD.

                                  10          On July 21st, G.S. began treatment at ERC, the Colorado facility. Two days later, on July

                                  11   23rd, Stone called Optum, asking for the first time that she be given a referral to a residential

                                  12   treatment center for G.S. She was provided the names of at least eight facilities in California. The
Northern District of California
 United States District Court




                                  13   following day, ERC contacted Optum directly to ask about coverage. Optum told the ERC that

                                  14   G.S. had no coverage for out-of-state treatment, but that it would be happy to help the parents find

                                  15   appropriate treatment for G.S. in California.

                                  16          Shortly after her arrival at ERC, G.S. was placed on a naso-gastric tube for approximately

                                  17   one week, through which she received supplemental feedings on three occasions. She stepped

                                  18   down to ERC’s partial hospitalization program on September 10th and discharged back to

                                  19   UCSD’s eating disorder program on September 23rd.

                                  20          Although apparently not reflected in Optum’s records, ERC contends it admitted G.S. in

                                  21   reliance on assurances it had received from Optum that treatment for G.S. was covered. Shortly

                                  22   after G.S. was discharged, ERC wrote Optum demanding payment and insisting that on July 7th it

                                  23   had been provided verification of coverage by an Optum employee named “Raven,” and that it had

                                  24   been given a confirmation number, C41581401291193.3

                                  25
                                       3
                                          Stone makes no argument that Optum is estopped or otherwise precluded from denying
                                  26   coverage based on the representations of Raven. Even assuming Raven’s alleged statements were
                                  27   binding on Optum, that would not obligate Optum to cover the full two months of treatment G.S.
                                       received. At most, Optum would have to cover the two or three days between G.S.’s admission to
                                  28
                                                                                                                   CASE NO.   17-cv-04832-RS
                                                                                          3
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 4 of 8




                                   1                                       III. LEGAL STANDARDS

                                   2          In an ERISA action, denial of benefits “is to be reviewed under a de novo standard unless

                                   3   the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility

                                   4   for benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

                                   5   101, 115, 109 S. Ct. 948, 956–57, 103 L. Ed. 2d 80 (1989). Here, there is no dispute that the

                                   6   benefit plan does not contain a grant of discretion and that review is de novo.

                                   7          Under such review, the court “simply proceeds to evaluate whether the plan administrator

                                   8   correctly or incorrectly denied benefits.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963

                                   9   (9th Cir. 2006). Generally, the court’s review is limited to the evidence contained in the

                                  10   administrative record. Opeta v. Nw. Airlines Pension Plan for Contract Employees, 484 F.3d

                                  11   1211, 1217 (9th Cir. 2007).

                                  12          “In an ERISA case involving de novo review, the plaintiff has the burden of showing
Northern District of California
 United States District Court




                                  13   entitlement to benefits.” Schramm v. CNA Fin. Corp. Insured Grp. Ben. Program, 718 F. Supp.

                                  14   2d 1151, 1162 (N.D. Cal. 2010); see also Richards v. Hewlett-Packard Corp., 592 F.3d 232, 239

                                  15   (1st Cir. 2010) (placing burden on plaintiff to prove disability); Sabatino v. Liberty Life Assurance

                                  16   Co. of Boston, 286 F. Supp. 2d 1222, 1232 (N.D. Cal. 2003) (same). In conducting its de novo

                                  17   review, the court “considers various circumstances when weighing evidence” and “evaluates the

                                  18   persuasiveness of each party’s case, which necessarily entails making reasonable inferences where

                                  19   appropriate.” Schramm, 718 F. Supp. 2d at 1162.

                                  20          Here, the parties have presented the issues through cross-motions for summary judgment,

                                  21   and the determination must be made through the lens of Rule 56. Summary judgment is proper “if

                                  22   the pleadings and admissions on file, together with the affidavits, if any, show that there is no

                                  23   genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

                                  24   of law.” Fed. R. Civ. P. 56(c). The purpose of summary judgment “is to isolate and dispose of

                                  25   factually unsupported claims or defenses.” Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). The

                                  26
                                  27   ERC and the time when Optum advised ERC there was no coverage.

                                  28
                                                                                                                   CASE NO.   17-cv-04832-RS
                                                                                         4
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 5 of 8




                                   1   moving party “always bears the initial responsibility of informing the district court of the basis for

                                   2   its motion, and identifying those portions of the pleadings and admissions on file, together with

                                   3   the affidavits, if any, which it believes demonstrate the absence of a genuine issue of material

                                   4   fact.” Id. at 323 (citations and internal quotation marks omitted). If it meets this burden, the

                                   5   moving party is then entitled to judgment as a matter of law when the non-moving party fails to

                                   6   make a sufficient showing on an essential element of the case with respect to which he bears the

                                   7   burden of proof at trial. Id. at 322-23. The non-moving party “must set forth specific facts showing

                                   8   that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The non-moving party cannot defeat

                                   9   the moving party’s properly supported motion for summary judgment simply by alleging some

                                  10   factual dispute between the parties.

                                  11           To preclude the entry of summary judgment, the non-moving party must bring forth

                                  12   material facts, i.e., “facts that might affect the outcome of the suit under the governing law . . . .
Northern District of California
 United States District Court




                                  13   Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty

                                  14   Lobby, Inc., 477 U.S. 242, 247-48 (1986). The opposing party “must do more than simply show

                                  15   that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

                                  16   Zenith Radio, 475 U.S. 574, 588 (1986). The court must draw all reasonable inferences in favor of

                                  17   the non-moving party, including questions of credibility and of the weight to be accorded

                                  18   particular evidence. Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991) (citing Anderson,

                                  19   477 U.S. at 255); Matsushita, 475 U.S. at 588 (1986). It is the court’s responsibility “to determine

                                  20   whether the ‘specific facts’ set forth by the nonmoving party, coupled with undisputed background

                                  21   or contextual facts, are such that a rational or reasonable jury might return a verdict in its favor

                                  22   based on that evidence.” T.W. Elec. Service v. Pacific Elec. Contractors, 809 F.2d 626, 631 (9th

                                  23   Cir. 1987). “[S]ummary judgment will not lie if the dispute about a material fact is ‘genuine,’ that

                                  24   is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

                                  25   Anderson, 477 U.S. at 248. However, “[w]here the record taken as a whole could not lead a

                                  26   rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

                                  27   Matsushita, 475 U.S. at 587.

                                  28
                                                                                                                     CASE NO.   17-cv-04832-RS
                                                                                           5
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 6 of 8




                                   1

                                   2                                             IV. DISCUSSION

                                   3          There is no dispute that Stone’s benefit plan on its face excludes coverage for services

                                   4   provided out-of-state.4 Stone instead contends Optum has an obligation to pay for G.S.’s

                                   5   treatment in Colorado under the Mental Health Parity and Addiction Equity Act, 29 U.S.C. §

                                   6   1185a and/or under California’s Mental Health Parity Act, Cal. Health & Safety Code § 1374.72

                                   7   (collectively “the Parity Acts”). Those laws generally dictate that any benefits for mental health or

                                   8   substance use disorders offered under a healthcare plan be on par with other medical and surgical

                                   9   benefits.

                                  10          The Parity Acts have no application to these facts. The focus of those laws is to ensure

                                  11   that benefits for mental health and substance abuse problems—including those suffered by G.S.—

                                  12   are no less comprehensive than benefits offered for treatment of physical disorders. Here, G.S.
Northern District of California
 United States District Court




                                  13   was not denied coverage because her disorders were mental rather than physical, but because she

                                  14   sought treatment out-of-state rather than in-state. Stone does not argue that Optum would have

                                  15   covered out-of-state treatment of any physical conditions.

                                  16          Although Stone predicates her arguments on the Parity Acts, she also seems to be

                                  17   contending that even in the absence of those laws, Optum would be required to provide coverage

                                  18   for any medically necessary treatment that is not offered in California, but which is available out-

                                  19   of-state. Specifically, Stone insists it was medically necessary for G.S. to be treated at a residential

                                  20   facility that is equipped to utilize naso-gastric feeding tubes, and which did not have a swimming

                                  21   pool posing a risk to G.S. given indications she had some suicidal ideations.5

                                  22          This argument fails because Stone has not shown the contract or the law imposes any

                                  23

                                  24   4
                                        Stone makes no argument that the exception for emergency services needed by a beneficiary
                                       while visiting another state applies here.
                                  25
                                       5
                                         The record strongly supports an inference that G.S.’s parents really wanted a facility that offered
                                  26
                                       the Maudsley program. Stone does not argue in these motions that Optum was obligated to
                                  27   provide access to such a program without regard to the geographical limitations of the plan.

                                  28
                                                                                                                    CASE NO.   17-cv-04832-RS
                                                                                          6
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 7 of 8




                                   1   obligation on Optum to provide benefits of a particular type simply to satisfy the beneficiaries’

                                   2   preferences. Even assuming a naso-gastric feeding tube was medically necessary for G.S. and that

                                   3   no residential program in California offers that treatment, the result would be that Optum would

                                   4   be obliged to cover G.S.’s treatment at a hospital or whatever higher level of treatment in

                                   5   California includes naso-gastric feeding. Similarly, even assuming swimming pools or other

                                   6   hazards made one or more particular California residential treatment center inappropriate as a

                                   7   matter of medical necessity, Optum’s only obligation would be to fund treatment at a level and

                                   8   location that did not pose those risks, not to waive its territorial limitation.6

                                   9           Finally, Stone’s reliance on Harlick v. Blue Shield of California, 686 F.3d 699 (9th Cir.

                                  10   2012) is unavailing. The primary issue in that case was whether the California Parity Act

                                  11   precluded an insurer for declining any coverage for residential treatment of an eating disorder. No

                                  12   in-state versus out-of-state issue was presented. Applying the California Parity Act, the court
Northern District of California
 United States District Court




                                  13   concluded the exclusion of “residential treatment” for mental health conditions could not stand,

                                  14   where the insurer did provide coverage for comparable treatment of physical ailments. See id. at

                                  15   721 (“We therefore conclude that Blue Shield is obligated under the Parity Act to pay for

                                  16   Harlick’s residential care at Castlewood, subject to the same financial terms and conditions it

                                  17   imposes on coverage for physical illnesses.”) As discussed, the present case involves no disparity

                                  18   between coverage for mental conditions and coverage for physical conditions.

                                  19           Harlick also held that the insurer could not argue during the litigation that residential

                                  20   treatment was not medically necessary, as it had not premised its denial on that ground during the

                                  21   administrative process. Id. at 720-721. To the extent Stone is relying on that portion of the

                                  22   opinion, it does not help her here. Optum has not changed its position as to why coverage is

                                  23   unavailable under the plan for G.S.’s treatment at ERC. Optum is not contending access to naso-

                                  24

                                  25   6
                                         Although Stone implies there may be no California residential programs offering naso-gastric
                                       feeding, she does not argue they all have swimming pools or equivalent hazards. No reasonable
                                  26
                                       inference can be drawn from the record that only out-of-state programs are sufficiently safe for
                                  27   persons with eating disorders who also have suicidal ideation.

                                  28
                                                                                                                      CASE NO.   17-cv-04832-RS
                                                                                           7
                                           Case 3:17-cv-04832-RS Document 47 Filed 02/06/19 Page 8 of 8




                                   1   gastric feeding was medically unnecessary for G.S. Rather, it is merely saying that assuming

                                   2   naso-gastric feeding was a medical necessity, it was unquestionably available in California, even if

                                   3   it might not be offered at California residential treatment facilities.

                                   4          The only factual disputes Stone suggests exist relate to the medical necessity of naso-

                                   5   gastric feeding and its availability, or lack thereof, in California residential programs. For the

                                   6   reasons explained above, however, Optum was not obligated to expand the geographic scope of its

                                   7   benefits plan even assuming naso-gastric feeding was a medical necessity and is not available at

                                   8   any residential facility in this state. The material facts are therefore all undisputed, and entitle

                                   9   Optum to judgment in its favor.

                                  10

                                  11                                             V. CONCLUSION

                                  12          Optum’s motion for summary judgment is granted, and Stone’s cross-motion is denied.
Northern District of California
 United States District Court




                                  13   Good cause appearing, the sealing motion (Dkt. No. 30) is granted. A separate judgment will be

                                  14   entered.

                                  15

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: February 6, 2019

                                  19                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                    CASE NO.   17-cv-04832-RS
                                                                                           8
